Citation Nr: 0800090	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  03-32 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a higher disability rating for eczema, 
currently rated 30 percent disabling.

2.  Entitlement to a higher disability rating for left 
cubital tunnel syndrome, currently rated 10 percent 
disabling.

3.  Entitlement to a compensable rating for left lateral 
epicondylitis.

4.  Entitlement to a higher disability rating for restrictive 
lung disease, currently rated 10 percent disabling.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for bruxism.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to May 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

A September 2000 rating decision denied entitlement to 
service connection for hypertension, bruxism, eye disability, 
buccal pit tooth disability, chronic colds, skin lesions, and 
bilateral knee disability, and granted entitlement to service 
connection for eczema, hands and elbow, assigning a 
noncompensable disability rating; restrictive lung disease, 
assigning a noncompensable disability rating; left cubital 
tunnel syndrome, assigning a noncompensable disability 
rating; left lateral epicondylitis, assigning a 
noncompensable disability rating; warts left foot, assigning 
a noncompensable disability rating; and, left Achilles 
tendonitis, assigning a noncompensable disability ratings.  
The disability ratings were assigned effective May 4, 1999.  
In February 2001, the veteran filed a notice of disagreement 
with regard to the denial of the service connection claims, 
and the disability ratings assigned to the service-connected 
disabilities.  In light of enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), the RO readjudicated the 
veteran's claims in a January 2002 rating decision, and 
assigned a 10 percent disability rating to eczema, effective 
February 15, 2001.  The service connection issues remained 
denied, and the other ratings assigned were continued.  An 
August 2002 rating decision assigned the 10 percent 
disability rating to eczema, effective May 4, 1999.  The 
issue remained in appellate status, as the maximum schedular 
rating had not been assigned.  AB v. Brown, 6 Vet. App. 35 
(1993).  In January 2003, the veteran submitted a statement 
in support of his appeal in which he effectively withdrew his 
notice of disagreement with regard to entitlement to a 
compensable disability rating for warts left foot; thus, this 
issue is not in appellate status.  In a September 2003 rating 
decision, the RO granted entitlement to service connection 
for bilateral knee disability; this constituted a full award 
of the benefit sought on appeal with regard to this issue.  
See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  
The rating decision also assigned a 10 percent disability 
rating to restrictive lung disease, effective May 4, 1999; 
the issue remained in appeallate status as the maximum 
schedular rating had not been assigned.  See AB, supra.  In 
September 2003, a statement of the case was issued with 
regard to the remaining issues on appeal.  In November 2003, 
the veteran filed a substantive appeal with regard to the 
issues of entitlement to service connection for hypertension 
and bruxism, and entitlement to higher assignable ratings for 
eczema, left cubital tunnel syndrome, left lateral 
epicondylitis, and restrictive lung disease.  In a May 2007 
rating decision, the RO assigned a 30 percent disability 
rating to eczema, effective August 30, 2002, and assigned a 
10 percent disability rating to left cubital tunnel syndrome, 
effective April 16, 2007.  The issues remained in appellate 
status, as the maximum schedular rating had not been 
assigned, and such ratings were not assigned during the 
entire appeal period.  See AB, supra.  

In his November 2003 substantive appeal the veteran requested 
a Board hearing; however, withdrew such request in writing in 
September 2007.

The issues of entitlement to service connection for 
hypertension and for bruxism, and the issue of entitlement to 
a rating in excess of 10 percent for service-connected 
restrictive lung disease, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any further action is required on his 
part.


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's eczema is 
manifested by dryness, and minimal cracking and bleeding, but 
with no findings of constant exudation or itching, extensive 
lesions, or marked disfigurement.

2.  From August 30, 2002, the veteran's eczema involves 5 
percent of the total surface area, and 20 to 25 percent of 
the exposed surface area, but without ulceration or extensive 
exfoliation or crusting, and without systemic or nervous 
manifestations; the involvement is not exceptionally 
repugnant, and systemic corticorsteriod therapy is not 
required.  

3.  For the entire appeal period, the veteran's left cubital 
tunnel syndrome is manifested by symptoms of no greater than 
mild incomplete paralysis of the ulnar nerve with subjective 
complaints of numbness, tingling, and pain of the third and 
fourth fingers of the left hand, and no evidence of 
peripheral neuropathy.

4.  The veteran's lateral epicondylitis is manifested by 
objective findings of normal range of motion, and no 
functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent prior to August 30, 2002, for eczema 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Diagnostic Code 7806 
(2002).

2.  The criteria for entitlement to a disability evaluation 
of 30 percent from August 30, 2002, for eczema have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Diagnostic Code 7806 (2002) and 
(2007); Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 
1997).

3.  The criteria for a disability evaluation of 10 percent 
(but no higher) for left cubital tunnel syndrome for the 
entire appeal period, from May 4, 1999, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2007); see Fenderson v. West, 12 Vet. 
App. 119 (1999).

4.  The criteria for a compensable evaluation for lateral 
epicondylitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5024, 5206, 5207, 5208, 5213 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's claim for 
compensation was filed prior to enactment of the VCAA, and 
stems from a September 2000 rating determination.  In June 
2001, a VCAA letter was issued with regard to the service 
connection issues; however, such letter did not address his 
claims for higher assignable ratings.  In November 2006, a 
VCAA letter was issued with regard to his service connection 
claims on appeal, and claim for higher assignable ratings on 
appeal.  The VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notices provided to the veteran in June 2001 and November 
2006 were not given prior to the first AOJ adjudication of 
the claim, such notices were provided prior to initial 
certification of the veteran's claims to the Board.  
Collectively, the contents of these notices fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

In March and November 2006, the veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA 
treatment records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The veteran was afforded VA examinations in September 1999, 
August 2001, April 2003, and April 2007, pertaining to his 
claims for higher assignable ratings.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
obtained are thorough and contain sufficient information to 
decide the increased rating issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that 
further examinations are not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues of entitlement to a higher assignable rating for 
eczema; entitlement to a higher assignable rating for left 
cubital tunnel syndrome; and,  entitlement to a compensable 
rating for left lateral epicondylitis.  

Increased disability ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Eczema

While the veteran's appeal of the rating for his skin 
disorder was pending, VA revised the regulations and rating 
schedule for the evaluation of skin disorders, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 et seq. (July 31, 
2002) (codified at 38 C.F.R. § 4.118).  As noted in the 
Introduction, the RO has rated the veteran's eczema 10 
percent disabling, effective May 4, 1999, and 30 percent 
disabling, effective August 30, 2002.  Thus, the 10 percent 
disability rating is assigned under the old rating criteria, 
and the 30 percent rating is assigned under the revised 
criteria.

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the veteran's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  Inasmuch as the veteran has been 
provided with both the old and the revised regulations, and 
the RO has rated the disability under both regulations, the 
Board may proceed in making a determination.

The RO has rated the veteran's eczema under Diagnostic Code 
7806 pertaining to dermatitis or eczema.  

Under the old criteria, in effect prior to August 30, 2002, a 
10 percent rating under Diagnostic Code 7806 is assigned for 
eczema with exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area; and a 30 percent rating 
is assigned for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted when there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2002).

Under the revised criteria, in effect from August 30, 2002, a 
10 percent rating is warranted for dermatitis or eczema in 
which at least 5 percent, but less than 20 percent, of the 
entire body or at least 5 percent, but less than 20 percent 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks during the last 
12-month period.  A 30 percent rating is assigned for 
dermatitis or eczema in which 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating is warranted when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2007).

Service medical records reflect occasional treatment for 
contact dermatitis.  A February 1999 service medical records 
reflects findings of dry scaling on the web of the hands, and 
the diagnosis rendered was eczema.  

In September 1999, the veteran underwent a VA skin 
examination.  The veteran reported a history of crusting, 
cracking, bleeding, and dryness of his skin mostly involving 
the hands and elbows.  He first noticed the symptoms in 
February 1993 while he was working with hydraulic fluids.  He 
tried several moisturizers, including Westcort cream which he 
uses regularly and cuts down severely on the irritation.  He 
reported some pain, and sensitivity to chemicals, and has to 
use unscented soaps and detergents.  On physical examination, 
he had some dryness of the skin around the hands and elbows.  
There was no evidence of crusting, bleeding, or other 
irritation.  There was no ulceration exfoliation.  The 
examiner's impression was a history of contact dermatitis, 
and noted the veteran's use of Westcort cream when he is 
symptomatic.

An April 2000 VA outpatient treatment record reflects that 
the veteran underwent a general physical evaluation but did 
not voice any specific complaints pertaining to the skin.  On 
physical examination, it was noted that he had dry, cracked 
skin over the dorsum and interdigital spaces of hands 
bilaterally.  The diagnosis rendered was eczema bilateral 
hands.

A June 2000 VA outpatient treatment record reflects that the 
veteran was requesting that his prescription for eczema be 
changed to a less greasy prescription.  On physical 
examination of the skin, it was anicteric, and there were no 
rashes, bruises or suspicious lesions.  The examiner 
diagnosed dyshydric eczema and noted that it was improving, 
and that the veteran should continue with fluocinonide which 
would be changed from an ointment to a cream.  

In August 2000, the veteran returned for follow-up of his 
hand eczema dermatitis.  The examiner noted that his hands 
appeared "better" although they were slightly erythematous 
and scaly, but the only cracked and bleeding areas were on 
the right ulnar hand and left thenar emminence.  The 
assessment was hand eczema, and he was encouraged to use 
aquaphilic QD, and he was given a prescription for Westcort 
cream as needed.

In January 2001, the veteran sought follow-up treatment for 
his eczema.  He reported using fluocinonide after showering 
about four to five times per week, which he felt was helping.  
He reported that his eczema worsens when he does mechanical 
work.  He reported that his eczema continues to flare up, 
crack and bleed.  He takes Aquaphilic almost every day.  The 
Hydrocortisone does not help, and dries out his hands.  He 
reported that the Westcort cream works best, but it is not 
carried by his pharmacist.  On physical examination, he had 
diffuse erythema with dry skin with scales.  All MP joints 
were affected as well as fingers and areas of the wrist.  
There was evidence of cracking of the skin and bleeding was 
evident as well.  The examiner's assessment was hand eczema, 
mild flare.  The veteran was instructed to use lidex ointment 
every night after a warm water soak followed by Vaseline 
petroleum jelly under cotton glove occlusion, and attempt to 
apply moisturizer during the day.

In August 2001, the veteran underwent another VA skin 
examination.  He complained of pruritic fingers and hands, 
dry cracking skin, and he reported applying steroid 
preparation on occasion.  On physical examination, the skin 
over most of the fingers was thickened and roughened.  This 
extended along the ulnar aspect of the hand and to a lesser 
degree along the medial aspect but was generally resolved by 
mid-palm of both hands.  There was a split in the dorsum of 
the left ring finger MIP joint.  The examiner's impression 
was chronic atopic dermatitis.

In October 2001, the veteran sought VA outpatient follow-up 
treatment for his eczema.  It was noted that he treated with 
Lidez, moisturizer, hydrocortisone valerate, and was 
satisfied with his treatment.  He washes his hands three to 
four times per day with Dove unscented.  He reported cracking 
and bleeding.  On physical examination, there was some 
erythema and scaling present on dorsal surface of hands 
bilaterally.  There were no deep fissures or 
impetiginization.  The assessment was hand eczema, and he was 
prescribed Triamcinolone, Aquaphilic ointment, moist vinyl 
occlusion overnight, and ordered to avoid excessive washing.  

In April 2003, the veteran sought VA outpatient treatment 
complaining of chronic hand eczema, sensation of 
breathlessness, and left extensor tendonitis.  He reported 
that he had tried multiple ointments and creams for the hand 
eczema and the best to date had been hydrocortisone valerate.  
On physical examination, his hands had dry skin with cracking 
of the tissue over the knuckles.  The examiner's assessment 
was hand dermatitis.  He was provided fluocinonide cream for 
the hands, and given a dermatology referral.

A December 2003 VA outpatient treatment records reflects that 
the veteran had not kept an October 2003 dermatology 
appointment, and was interested in rescheduling.  The 
examiner noted dry, excoriated areas on hands.  The 
assessment was eczema.

In December 2005, a VA outpatient treatment record reflects 
psoriasis on hands which causes rash with fissures and 
bleeding and irritation.  He needs to use medication every 
day, and the best topical cream has been hydrocortisone 
valisate.  On physical examination, the skin on his hands was 
cracking at dorsum at most knuckles with erythema.  The 
examiner diagnosed psoriasis.

In January 2006, the veteran underwent a VA general health 
evaluation.  He complained of continued psoriasis rash on 
hands with fissuring and discomfort, and bleeding and 
irritation.  On physical examination, the skin on his hands 
was cracking at dorsum at most knuckles with erythema.  The 
assessment was psoriasis.  

In June 2006, the veteran underwent another VA general health 
evaluation.  He complained of continuous psoriasis rash on 
hands with fissuring, discomfort, and intermittent bleeding.  
On physical examination the skin on his hands was cracking at 
dorsum at most knuckles with erythema.  The assessment was 
psoriasis.  

In April 2007, the veteran underwent a VA examination.  The 
examiner noted that the veteran suffers from chronic 
eczematous dermatitis of both hands.  The condition is 
constant and requires daily topical treatment with 
corticosteroid containing creams and ointments.  His current 
treatment was Westcort daily as well as use of an over-the-
counter topical lotion after all bathing.  The condition 
requires daily treatment for the past 12 months.  Symptoms 
included scaling, itching, bleeding, and lichenification of 
skin involving potentially the entire dorsal and palmar 
surfaces of both hands.  The veteran reported that the 
condition represents a significant cosmetic problem as he is 
an attorney and the constant hand dermatitis interferences 
with his work in terms of client relationships and sometimes 
will interfere with his handling of papers and keyboard use 
due to fissuring and pain.  He reported that any exposure to 
irritants or soaps such as Dial soap or petroleum products 
immediately triggers severe weeping, crusting, and fissuring, 
and he continually is required to wear gloves at night to 
maintain moisture in the skin.  Physical examination of the 
hand showed diffuse inflammatory activity with redness, 
scaling, crusting, weeping, and fissure formation.  The 
veteran presented photographs of severe involvement of the 
hands.  The fourth and fifth fingers of both hands had 
extensive lichenification on the dorsal and palmar surfaces.  
The palmar surfaces of fingers four and five were extensively 
involved on examination.  There was no scarring other than 
the lichenification already noted.  The extent of the peak 
involvement included the dorsum and palmar surfaces of both 
hands.  This approximated five percent of the total surface 
area and 20 to 25 percent of the exposed surface area.  The 
diagnosis was eczematous dermatitis both hands.

The Board notes that prior to August 30, 2002, the veteran is 
in receipt of a 10 percent disability rating under the old 
Diagnostic Code 7806 for eczema with exfoliation, exudation, 
or itching.  In order to warrant a disability rating of 30 
percent prior to August 30, 2002, the objective medical 
evidence must show constant exudation or itching, extensive 
lesions, or marked disfigurement.  

Based on the medical evidence on file prior to August 30, 
2002, which include subjective complaints of the veteran, the 
Board finds that a disability rating in excess of 10 percent 
is not warranted prior to August 30, 2002.  Specifically, in 
September 1999, while dryness of the hands was evident, there 
were no objective findings of crusting, bleeding, or 
ulceration exfoliation.  In April 2000, the skin on the hands 
was dry and cracked, and a diagnosis of eczema was rendered; 
however, the medical record does not reflect findings or 
complaints of constant exudation, itching, or extensive 
lesions.  By June 2000, he had continued to treat his eczema 
with a prescription; however, the examiner did not detect any 
suspicious lesions and noted that his eczema was improving.  
Likewise, in August 2000, his hands appeared better, and 
there was only minimal cracking and bleeding on the right 
ulnar hand and left thenar emminence.  While acknowledging 
that in January 2001, there was evidence of cracking of the 
skin and bleeding, the examiner assessed the hand eczema as 
only a mild flare.  In August 2001, he complained of dry, 
cracking skin, but reported only using steroid preparation on 
occasion.  There was thickening and roughness of the skin 
over most of the fingers, but generally resolved by mid-palm 
of both hands.  Finally, an October 2001 record reflects 
subjective complaints of cracking and bleeding, but objective 
examination showed only erythema and scaling, with no deep 
fissures or impetiginization.  Medical records on file do not 
reflect that the veteran sought further treatment until April 
2003.  While the Board acknowledges that prior to August 30, 
2002, the veteran sought treatment for his eczema of the 
hands, the medical records do not show constant exudation or 
itching, extensive lesions, or marked disfigurement.  As 
detailed, over the course of a three year period, the veteran 
only sought treatment on an occasional basis for his hand 
eczema, and was only using steroid treatment on an occasional 
basis.  Moreover, in 2000 his eczema appeared to be 
improving.  He did incur a flare-up in January 2001; however, 
such flare-up was characterized as mild and he sought follow-
up treatment many months later which only showed erythema and 
scaling.  As noted, he did not seek any treatment from 
November 2001 to March 2003.  Based on all of the above, the 
Board is unable to find that the objective manifestations of 
his eczema of the hands showed constant exudation or itching, 
extensive lesions, or marked disfigurement to warrant a 
disability rating in excess of 10 percent prior to August 30, 
2002.

Consideration has also been given to Diagnostic Code 7803 
pertaining to scars, superficial, unstable, Diagnostic Code 
7804 pertaining to scars, superficial, painful on 
examination; however, such diagnostic criteria only provides 
for a maximum schedular rating of 10 percent, which is 
already in effect for his eczema prior to August 30, 2002.  

In consideration of entitlement to a disability rating in 
excess of 30 percent from August 30, 2002, the Board also 
finds that the objective findings do not support a higher 
rating under either the old or new version of Diagnostic Code 
7806.  The evidence does not show ulceration or extensive 
exfoliation or crusting.  There is no persuasive evidence of 
systemic or nervous manifestations, and the Board is unable 
to conclude that the evidence shows he resulting disability 
picture to be exceptionally repugnant.  The criteria for the 
next higher rating of 50 percent under the old version of 
Code 7806 have not been met.  The criteria for the next 
higher rating of 60 percent under the new criteria have also 
not been met.  Although there is medical evidence that the 
veteran is treated with fluocinonide, this is a topical 
therapy and not a systemic corticorsteroid therapy.  It is 
not shown that he is treated with immunosuppressive drugs.  
Further, the area involved is not shown to be more than 40 
percent of the entire body or 40 percent of the expose areas 
affected.  

In summary, a disability rating in excess of 10 percent is 
not warranted prior to August 30, 2002, and a rating in 
excess of 30 percent disability rating is not warranted from 
August 30, 2002.  

Left cubital tunnel syndrome & Lateral epicondylitis

As noted in the Introduction, the RO has rated the veteran's 
left cubital tunnel syndrome noncompensably disabling, 
effective May 4, 1999, and 10 percent disabling, effective 
April 16, 2007.  His lateral epicondylitis has been rated 
noncompensably disabling.

Service medical records reflect that in 1996, the veteran 
initially complained of numbness and tingling in the fourth 
and fifth digits of the left upper extremity.  In February 
1999, the veteran sought in-service treatment complaining of 
mild numbness in the ulnar nerve distribution.  Physical 
examination reflected pain with resisted wrist and finger 
extension.  Decreased sensation was noted in the small and 
ulnar distribution of the ring finger.  The diagnosis was 
mild cubital tunnel syndrome.  Service medical records also 
reflect an in-service diagnosis of left lateral 
epicondylitis.

In September 1999, the veteran underwent a VA examination.  
He reported a history of numbness in his left arm.  He 
reported that he was told he has a tennis elbow.  He has some 
numbness that radiates off and on down the left fourth and 
fifth finger.  On physical examination of the hand, the motor 
neurosensory examination was completely normal.  Reflexes in 
his hands were symmetrical.  Tinel's was negative in both 
hands.  There was no anatomic deformities of the hands.  
There was no range of motion limitation in the hands.  The 
examiner's impression was a history of numbness of the left 
arm probably secondary to some compression for which he was 
advised to try to prevent putting pressure on the ulnar 
nerves.

A June 2000 VA outpatient treatment record does not reflect 
any complaints related to the left hand, elbow, or arm.  A 
neurological examination of the upper and lower extremities 
was normal, as was a sensory function examination.  The 
examiner noted that the veteran's tennis elbow had resolved.  

At an August 2001 VA examination, the veteran complained of 
chronic painful numbness along the left arm.  On examination 
of the left elbow, there were no clinical findings of lateral 
epicondylitis or medial epicondylitis.  The elbow had full 
range of motion, approximately 0 to 135 degrees of flexion.  
The examiner's impression was no evidence of lateral 
epicondylitis.

An August 2001 VA peripheral examination reflects the 
examiner's notations that during service the veteran began 
complaining of pain and numbness along the left forearm and 
was diagnosed by symptoms as having a possible left cubital 
tunnel syndrome in February 1999.  He was treated with 
physical therapy with minimal improvement.  He continued to 
complain of an aching numbness along the medial aspect of the 
left forearm extending from the elbow to the little finger of 
the left hand.  The pain and numbness is aggravated by 
lifting and occasionally awakens him at night.  On 
examination, there was a positive Tinel's over compression of 
the left cubital tunnel; negative Tinel's at the left wrist.  
The strength testing was unreliable as there was give-way on 
testing multiple muscle groups of the left arm which was not 
consistent with a mononeuropathy.  Sensory testing again was 
subjectively decreased but not following established 
dermatomal patterns.  The examiner's impression was history 
and physical findings most likely consistent with a left 
cubital tunnel entrapment mononeuropathy.

On April 16, 2007, the veteran underwent another VA 
examination.  It was noted that the veteran has a history of 
left cubital tunnel syndrome with recurrent episodes of 
numbness, tingling, and pain involving the third and fourth 
fingers of the left hand.  The veteran reported frequent 
symptoms occurring on a daily basis, though not specifically 
constant at present.  Symptoms can be triggered by any 
extended use of computer keyboards as is required in his 
current occupation as an attorney.  Any repetitive use of the 
left upper extremity will trigger symptoms.  The numbness, 
tingling, and pain are typically alleviated by discontinuing 
the activity.  When severe, he does notice some decreased 
grip strength.  He previously treated with physical therapy, 
but no specific treatment at present.  He remains able to 
manage activities of daily living and perform activities of 
his occupation, though sometimes he is required to take a 
break from keyboard use due to aggravation of the numbness 
and tingling.  The examiner noted that during service, the 
veteran was diagnosed with lateral epicondylitis of the left 
arm.  Presently symptoms are intermittent and generally do 
not interfere with his activities or function.  He does not 
require any ongoing treatment, and he remains able to manage 
all activities of daily living as well as the activities of 
his occupation.  Examination of the left elbow showed no 
tenderness over the lateral epicondyle.  He was able to 
achieve full extension to 0 degrees and flexion to 140 
degrees.  Three repetitions of flexion and extension did not 
result in loss of excursion and no additional functional 
impairment due to instability, weakness, lack of endurance, 
or incoordination.  With pain flare, the veteran indicates 
that there is no loss of excursion and no additional 
functional impairment due to instability, weakness, lack of 
endurance, or incoordination.  He had definite positive Tinel 
over the left cubital tunnel with dysesthesia of the fourth 
and fifth fingers and the dorsal and palmar aspects of the 
hyperthenar eminence of the left hand.  He had full strength 
in terms of ulnar supplied intrinsic muscles of the hand with 
no evidence of motor dysfunction.  He reported diminished 
sensation to light touch in the ulnar distribution on the 
left compared to the right.  The examiner diagnosed neuritis 
left ulnar nerve, moderate, and lateral epicondylitis left 
elbow.

The RO has rated the veteran's left cubital tunnel syndrome 
under 38 C.F.R. § 4.124a, Diagnostic Code 8516 (Paralysis of 
the ulnar nerve).  For diseases of the peripheral nerves, 
disability ratings are based on whether there is complete or 
incomplete paralysis of the particular nerve.  A note in the 
Rating Schedule pertaining to "Diseases of the Peripheral 
Nerves" provides that the term "incomplete paralysis" 
indicates a degree of lost or impaired function which is 
substantially less than that which results from complete 
paralysis of these nerve groups, whether the loss is due to 
the varied level of the nerve lesion or to partial nerve 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 
8540.  Complete paralysis of the ulnar nerve produces the 
"griffin claw" deformity, due to flexor contraction of ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminences; loss of extension of 
ring and little fingers cannot spread the fingers (or 
reverse), cannot adduct the thumb; flexion of wrist weakened.  
38 C.F.R. § 4.124a, Diagnostic Code 8516.

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8516 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120.  Initially, the Board notes that the veteran 
is right-handed, thus his left hand is his minor extremity. 
Under Diagnostic Code 8516, a 10 percent rating is for 
application for incomplete paralysis of any extremity when 
"mild."  "Moderate" incomplete paralysis of the ulnar 
nerve warrants a 20 percent rating when of the minor upper 
extremity.  "Severe" incomplete paralysis of the ulnar 
nerve warrants a 30 percent rating when of the minor upper 
extremity.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The Board will initially consider whether prior to April 16, 
2007, the veteran is entitled to a compensable rating for his 
left cubital tunnel syndrome.  A review of the record 
indicates that three months prior to discharge from service, 
the veteran complained of decreased sensation in the small 
and ulnar distribution of the ring finger, and a diagnosis of 
mild cubital tunnel syndrome was rendered.  On VA examination 
approximately seven months later, however, motor neurosensory 
examination of the left hand was completely normal, Tinel's 
was negative, and with no objective findings, the examiner 
merely noted a history of numbness of left arm.  
Approximately two years later, VA examination did reflect 
continued subjective complaints of numbness along the medial 
aspect of the left forearm extending from the elbow to the 
little finger of the left hand.  Examination did show a 
positive Tinel's over compression of the left cubital tunnel, 
although strength testing was unreliable and sensory testing 
did not follow established dermatomal patterns.  The 
impression was left cubital tunnel entrapment mononeuropathy.  
Although the Board acknowledges that the September 1999 VA 
examination report does not reflect any objective findings 
related to his previously diagnosed left cubital tunnel 
syndrome, the evidence of record does contain continued 
subjective complaints pertaining to pain and numbness of the 
left extremity.  Moreover, such subjective complaints were 
objectively identified on examination in August 2001.  
Although the evidence of record does not reflect objective 
findings of symptomatology related to his left cubital tunnel 
syndrome throughout the period from May 1999 to April 16, 
2007, affording the veteran the benefit of the doubt, the 
Board finds that the veteran's left cubital tunnel syndrome 
is manifested by mild incomplete paralysis of the ulnar 
nerve, thus warranting a 10 percent disability rating from 
May 4, 1999.  See Fenderson, supra.  Review of the evidence, 
however, does not support a disability rating in excess of 10 
percent from May 4, 1999, to the present.  The April 2007 VA 
examination report continues to reflect the veteran's 
subjective complaints of numbness, tingling and pain 
involving the third and fourth fingers of the left hand, but 
he denied seeking any treatment.  Although he experiences 
symptoms on a daily basis, such manifestations are not 
constant and do not interfere with his activities of daily 
living or occupation. Examination revealed positive Tinel 
over the left cubital tunnel with dysesthesia of the fourth 
and fifth fingers and the dorsal and palmar aspects of the 
hyperthenar eminence of the left hand.  But he had full 
strength of the ulnar supplied intrinsic muscles of the hand 
with no evidence of motor dysfunction.  Although the examiner 
did characterize the veteran's neuritis of the left ulnar 
nerve as moderate, the Board finds that the overall 
disability establishes no greater than mild incomplete 
paralysis of the ulnar nerve.  Thus, a disability rating in 
excess of 10 percent from May 4, 1999, is not warranted for 
the veteran's left cubital tunnel syndrome.  

With regard to the veteran's lateral epicondylitis, such 
disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5024, for tenosynovitis.  Diagnostic Code 5024 provides that 
tenosynovitis is to be rated on limitation of motion of the 
affected parts, as arthritis, degenerative.  

As noted above, the veteran's left arm is documented to be 
his "minor" arm for the purposes of applying the rating 
criteria.

Limitation of flexion of the minor forearm (elbow) is rated 0 
percent when limited to 110 degrees, 10 percent when limited 
to 100 degrees, 20 percent when limited to 90 degrees, 30 
percent when limited to 70 degrees, 40 percent when limited 
to 55 degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5206.

Additionally, a 10 percent evaluation is warranted when 
extension of the forearm of the minor upper extremity is 
limited to 45 degrees or to 60 degrees, and a 20 percent 
evaluation requires that extension be limited to 75 degrees.  
(Higher evaluations are available for greater limitation of 
motion.)  38 C.F.R. § 4.71a, Diagnostic Code 5207.

A 20 percent rating may also be assigned when forearm flexion 
is limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.

Limitation of supination of either arm to 30 degrees or less 
is rated 10 percent.  Limitation of pronation of the minor 
arm is rated 20 percent if motion is lost beyond last quarter 
of arc, the hand does not approach full pronation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5213.  The Board interprets this 
regulation to mean that if pronation of the minor arm is 
limited at a point between 40 and 60 degrees (these points 
being the halfway point of the 80 degree arc and the last 
quarter of the arc), then a 20 percent rating is warranted.  
If pronation of the major hand is limited to 40 degrees or 
less, then a 30 percent rating would be applicable.  See 38 
C.F.R. § 4.71, Plate I.

While acknowledging that the veteran was diagnosed with 
tennis elbow, otherwise known as lateral epicondylitis, 
during service, the objective medical evidence does not 
reflect any symptomatology related to such disability.  As 
discussed hereinabove, the September 1999 VA examination 
reflects the veteran's reports of an in-service diagnosis of 
tennis elbow, but reflects complaints only related to his 
left cubital tunnel syndrome, which is separately rated.  The 
June 2000 VA outpatient treatment record reflects the 
examiner's statement that the veteran's tennis elbow had 
resolved.  On examination in August 2001, there were no 
clinical findings of lateral epicondylitis, and his elbow had 
full range of motion.  While the April 2007 VA examiner 
rendered a diagnosis of lateral epicondylitis, the 
examination report does not contain any clinical findings 
pertaining to such disability.  Examination of the left elbow 
showed no tenderness over the lateral epicondyle, and range 
of motion was normal.  Repetitive motion did not result in 
loss of excursion or result in any functional impairment.  
The veteran also denied any loss of excursion or functional 
impairment as a result of any pain flare.  In light of the 
lack of objective findings on several examinations over the 
course of eight years pertaining to his lateral 
epicondylitis, the Board has determined that the rating 
criteria for rating limitation of motion of the elbow does 
not support a compensable disability rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5206, 5207.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The April 2007 examiner, 
however, specifically determined that there was no functional 
impairment, even during any flare-ups, due to instability, 
weakness, lack of endurance, or incoordination.  Thus, a 
compensable rating for pain, excess fatigability, decreased 
functional ability, etc. is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for eczema prior to August 30, 2002, is not warranted.  
Entitlement to a disability rating in excess of 30 percent 
for eczema from August 30, 2002, is not warranted.  
Entitlement to a compensable disability rating for lateral 
epicondylitis is not warranted.  To this extent, the appeal 
is denied.

Entitlement to a disability rating of 10 percent for left 
cubital tunnel syndrome from May 4, 1999, is warranted.  To 
this extent, the appeal is granted.


REMAND

With regard to the veteran's claim of service connection for 
hypertension, review of service medical records reflects 
blood pressure readings of 143/75 in June 1995; 144/65 in 
January 1996; 153/76 in April 1996; 144/82 in August 1997; 
and, 140/84 in September 1997.  A September 1999 VA 
examination report reflects the veteran's contention that in 
August 1997 he was initially told that his blood pressure was 
high.  Also he was also told by a post-service physician that 
his blood pressure runs high.  He reported that he had 
checked his blood pressure twice over the last couple of 
weeks which revealed readings of 153/87 and 169/91.  At the 
time of the examination, his blood pressure reading was 
140/86 and a recheck fifteen minutes was 137/84.  The 
examiner noted a history of borderline blood pressures, 
although his blood pressures at the time of the examination 
were within normal limits.  Another September 1999 VA 
examination report reflects a blood pressure reading of 
140/86, and an impression of borderline hypertension.  In 
light of the blood pressure readings recorded during service, 
the readings recorded post-service, and the VA examiner's 
impression of borderline hypertension, the Board has 
determined that the veteran should be afforded a VA 
examination to assess whether he has hypertension, and 
whether any hypertension was manifested in service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to his claim of service connection for bruxism, 
the Board notes that service dental records dated in January 
and March 1999, do reflect treatment for nocturnal bruxing 
with attrition and he was fitted with a nightguard.  There is 
no indication of any TMJ symptoms.  At the September 1999 VA 
examination, the veteran reported use of a night guard and 
complained of pain and tenderness in the TMJ and weakness of 
the jaw.  The examiner diagnosed bruxism by history; however, 
did not provide an opinion as to whether the veteran 
currently suffers from bruxism or TMJ.  In light of the 
documented in-service treatment of nocturnal bruxing with 
attrition, and the veteran's post-service complaints of pain 
and tenderness in the TMJ, the veteran should be afforded a 
VA examination to assess whether he has bruxism or TMJ, and 
whether any symptoms experienced during service were 
manifestations of either bruxism or TMJ.  See McLendon, 
supra.

With regard to the issue of an increased rating for 
restrictive lung disease, the Board believes that the 
reported results of pulmonary function tests dated April 19, 
2007, are inconsistent and require further testing to 
ascertain whether there has been an increase in the severity 
of this service-connected disability.  In this regard, the 
Board observes that under VA's rating procedures, the post- 
bronchodilator value provides the ideal estimate of the 
veteran's best possible functioning and assures consistent 
evaluations. See 61 Fed. Reg. 46,720 (Sept. 5, 1996).  The 
Board's reading of the April 19, 2007, test results is that 
the values were lower after use of a bronchodilator, not 
higher.  This is inconsistent with the several other reports 
of pulmonary function tests in the claims file.  In order to 
afford the veteran every consideration, further testing is 
appropriate.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to address the nature and 
etiology of any current hypertension.  It 
is imperative that the claims file be 
made available to and reviewed by the 
examiner in connection with the 
examination.  All necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  After reviewing the claims file 
and examining the veteran, the examiner 
should opine as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that any hypertension is 
related to his period of active service.  
The examiner is requested to provide a 
rationale for any opinions expressed.  If 
any opinion cannot be provided without 
resort to speculation, the examiner 
should so indicate.

2.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of any bruxism and/or TMJ.  
It is imperative that the claims folder, 
to include all service medical records, 
be reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the veteran, the examiner should offer an 
opinion as to the following:

(a)  Does the veteran have bruxism or 
TMJ; 

(b)  If the veteran has bruxism, is it at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
bruxism is related to his active duty 
service, to include whether the symptoms 
experienced during service were 
manifestations of bruxism;

(c)  If the veteran has TMJ, is it at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
TMJ is related to his active duty 
service, to include whether the symptoms 
experienced during service were 
manifestations of TMJ.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.

3.  The veteran should be scheduled for 
VA pulmonary function tests.  It is 
imperative that the claims folder, to 
include all service medical records, be 
reviewed in conjunction with the 
examination.  Both pre and post 
bronchodilator results should be 
reported.  The examiner should also 
review the April 19, 2007, pulmonary 
function test results and discuss the 
significance, if any, between what 
appears to be the pre-bronchodilator and 
post-bronchodilator results of that test.  

4.  After completion of the above, the RO 
should readjudicate the issues of 
entitlement to service connection for 
hypertension and bruxism, and the issue 
of entitlement to a higher rating for 
restrictive lung disease.  If the claims 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


